Citation Nr: 1228151	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, generalized anxiety disorder with depression, and panic attacks.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to February 1998.  The Veteran served in Bosnia from December 19, 1995 to December 20, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in October 2003, and timely perfected his appeal in April 2005.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Waco, Texas; hence, the Waco RO now has jurisdiction over the claim on appeal.

In February 2010, the Board denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, depressive disorder, generalized anxiety disorder with depression, and panic attacks.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims, indicating his disagreement with the denial of his claim.  The Court issued a February 2011 Order vacating the February 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

The appeal is REMANDED to the VA RO in Waco, Texas.  VA will notify the Veteran if further action is required on his part.

REMAND

In February 2011, the Court issued an Order vacating the February 2010 Board decision that denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, depressive disorder, generalized anxiety disorder with depression, and panic attacks.  The JMR determined that this claim should be remanded back to the Board to provide an adequate statement of reasons and bases for its determination.  Specifically, the JMR stated that the Board had failed to address positive evidence included in the record.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  A detailed review of the January 2009 VA examination report and the corresponding June 2009 addendum report reveals that the VA examiner failed to address the positive evidence of record.  This evidence included the July 2002 examination report that discussed the results of the Veteran's completed Minnesota Multiphasic Personality Inventory - II, as well as the February 2003 examination report, wherein the Veteran was diagnosed with PTSD.  Given the fact that this conflicting evidence was not discussed in rendering a medical opinion, the Board has determined that this examination is inadequate and a new VA examination must be completed.

The Board also notes that the Veteran's attorney has submitted a number of treatment records following the issuance of the Court's February 2011 Order.  As neither the Veteran nor his attorney has expressly waived Agency of Original Jurisdiction consideration, the Board must remand the claim for readjudication.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records for the Veteran from the VA Medical Center in Dallas, Texas, dated from February 27, 2012, to the present.  Any response received in conjunction with this request should be recorded in the Veteran's claims file.

2.  Thereafter, the Veteran should be scheduled for a VA PTSD/Mental Disorders examination, with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association.  In so doing, the VA examiner must address the conflicting evidence of record, to include the July 2002, February 2003 and January 2009 examination reports.

b)  In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD as a result of his active duty service.

(d)  State whether the Veteran currently suffers from any other psychiatric disorder, to include depressive disorder, generalized anxiety disorder and panic attacks.

(e)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from this/these disabilities as a result of his active duty service.

f)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  Once the above actions have been completed, the RO should readjudicate the Veteran's claim.  If the benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

